SEABURY, J.
[1] The action is for slander. The third and fourth paragraphs of the complaint are as follows:
Third. Upon information and belief, that on or about June 15, 1912, said premises were broken into and certain personal property stolen therefrom.
Fourth. Upon information and belief, that at divers times between said date and October 1, 1912, at Narragansett Pier, ’Rhode Island, the defendant, intending to injure the plaintiff and to cause it to be believed that he had broken into said premises and stolen said property therefrom, in the presence and hearing of divers persons, maliciously spoke concerning plaintiff the false and defamatory words following: “My milkman, Kenny (meaning plaintiff), is the person who broke into and robbed my house” (meaning premises 147 East Thirty-Seventh street).
I think it is evident from a perusal of these allegations that they set forth several separate and distinct causes of action and that the motion should have been granted.
Order reversed, with $10 costs and .disbursements, and motion granted, with $10 costs. All concur.